DAVIDSON, Judge.
The offense is burglary; the punishment, two years in the penitentiary.
No bills of exception accompany the record.
That some one burglarized the store of Gonzalez is abundantly established. According to appellant’s written confession, as well as his testimony while testifying as a witness in his own behalf, he was the guilty party.
Appellant sought a suspended, sentence, which the jury refused.
No reversible error appearing, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.